Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 11, and 19 recite the following abstract ideas:
detecting user selection (mental process, e.g., evaluation) in a chat interface displayed, of an application icon, the chat interface including a chat interface display session that displays a chat session between a plurality of users (mental process, e.g., using pen and paper to communicate between people using verbal and/or written communications); 
retrieving a first category of applications and a second category of applications in response to the detecting the user selection of the application icon (mental process, e.g., evaluation, and using pen and paper; and certain methods of organizing human activity (CMOHA), managing interactions between people, e.g., following rules, such as providing a particular menu according to a person’s preference); 
generating a media application interface within the chat interface, the media application interface being displayed concurrently with the chat interface display session and the media application interface concurrently displaying a selection mechanism and at least one of the first category of applications or the second category of applications (mental process, using pen and paper; and CMOHA, managing interactions between people, e.g., following rules, such as providing a particular menu according to a person’s preference), the selection mechanism comprising a game selector, a commercial selector, and a collective selector (mental process, using pen and paper to communicate between people using verbal and/or written communications), and wherein first applications included in the first category of applications correspond to one or more gaming application characteristics and second applications included in the second category of applications correspond to one or more commercial application characteristics that are different from the one or more gaming application characteristics (mental process, using pen and paper);  
detecting user selection of the game selector (mental process, e.g., evaluation); 
responsive to the detecting user selection of the game selector (mental process, e.g., evaluation), causing the media application interface to display the first category of applications (mental process, using pen and paper; and CMOHA, managing interactions between people, e.g., following rules, such as providing a particular menu according to a person’s preference); 
detecting user selection of the commercial selector (mental process, e.g., evaluation); 
responsive to the detecting user selection of the commercial selector (mental process, e.g., evaluation), causing the media application interface to display the second category of applications (mental process, using pen and paper; and CMOHA, managing interactions between people, e.g., following rules, such as providing a particular menu according to a person’s preference); 
detecting user selection of the collective selector (mental process, e.g., evaluation); and 
responsive to the detecting user selection of the collective selector (mental process, e.g., evaluation), causing the media application interface to display the first category of applications and the second category of applications (mental process, using pen and paper; and CMOHA, managing interactions between people, e.g., following rules, such as providing a particular menu according to a person’s preference).
Claims 1, 11, and 19 fall under “mental processes”, and “certain methods of organizing human activity” related to a person making evaluations then communicating via verbal and/or written means using pen and paper, and managing interactions between people including following rules.  The claims are related to providing a variety of associated menus, where a person communicating with another person to make a choice among different items on a menu leads to providing other corresponding menus having different item list.
Claims 1, 11, and 19 does not recite additional elements that integrated into a practical application because the claimed elements of “processor”, (as required by claim 11) “a memory”, “display device”, (as required by claim 19) “non-transitory computer-readable storage medium”, and (as required by claim 19) “computer” are related to using a computer as a tool to perform abstract ideas.  
Claims 1, 11, and 19 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed elements of “processor”, (as required by claim 11) “a memory”, “display device”, (as required by claim 19) “non-transitory computer-readable storage medium”, and (as required by claim 19) “computer” are related to using a computer as a tool to perform abstract ideas.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent claims 2-10, 12-18, and 20 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “certain methods of organizing human activity”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715